                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      November 18, 2019


Via ECF
Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:    United States v. Ashu, et al., 19 Cr. 318 (JMF)

Dear Judge Furman:

        The Government writes respectfully to request that the Court direct the U.S. Pretrial
Services Office to provide a copy of any Pretrial Services report concerning defendant Ifeanyi Eke
to the mental health professionals evaluating Mr. Eke at the Devens Federal Medical Center
(“FMC Devens”). FMC Devens has requested a copy of any Pretrial Services report as part of Mr.
Eke’s evaluation, but Pretrial Services has indicated that it is unable to provide such reports absent
an order of the Court. The Government has conferred with counsel for Mr. Eke, who consents to
this request.

                                                      Respectfully submitted,
Application GRANTED. The Clerk of
Court is directed to terminate Doc. # 62.             GEOFFREY S. BERMAN
                                                      United States Attorney
       SO ORDERED.                                    Southern District of New York

                                               By:    ____________/s/
                                                      Olga Zverovich / Jarrod L. Schaeffer
       November 18, 2019                              Assistant United States Attorneys
                                                      Tel: (212) 637-2514 / 2270


cc:     Philip Weinstein, Esq. (via ECF)
